internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom p si - plr-109584-99 date date x a b c d e d1 year dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a b c d and e the shareholders of x intended that x elect to be an s_corporation beginning in year its first taxable_year an agreement among a b c d and e to form x indicates that x was to be an s_corporation x hired an agency to file all its corporate filings and relied on that agency to prepare the necessary forms for x to be an s_corporation however a form_2553 election by a small_business_corporation was not timely filed on behalf of x for year for year and subsequent years x filed form_1120s u s income_tax return for an s_corporation and a filed form_1040 u s individual_income_tax_return consistent with x being an s_corporation b c d and e agree to amend their tax returns consistent with the treatment of x as an s_corporation for x’s year and subsequent years mr william r simmon sec_2 sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditioned on b c d and e filing within days following the date of this letter amended returns to report consistent with x being an s_corporation beginning with its year taxable_year a copy of this letter should be attached to each of the amended returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative branch sincerely yours h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
